Citation Nr: 0944927	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  08-22 149	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia

THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for concussion syndrome 
manifested by headaches, including considering whether there 
was clear and unmistakable error (CUE) in a May 1996 rating 
decision that initially considered and denied this claim.

2.  Entitlement to service connection for blackouts (and 
dizziness), also claimed to be a residual of the concussion 
syndrome.

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

The Veteran and his nephew


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August to October 
1973.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2006 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta (Decatur), Georgia, 
denying the Veteran's petition to reopen his previously 
denied, unappealed claim for service connection for 
headaches, as well as his claims for service connection for 
hypertension and blackouts.

As support for his claims, the Veteran testified at a hearing 
at the RO in August 2009 before the undersigned Veterans Law 
Judge of the Board, commonly referred to as a Travel Board 
hearing.  During the hearing, the Veteran withdrew his claim 
for service connection for hypertension, so that claim is no 
longer at issue.  See 38 C.F.R. § 20.204 (2009).  Also during 
the hearing, he and his nephew, who provided supporting 
testimony, clarified that the claim for headaches is 
predicated on the condition being a residual of the 
concussion syndrome diagnosed in service.  They clarified, as 
well, that the claim for blackouts (and dizziness) also is 
predicated on these symptoms being additional residuals of 
the concussion syndrome diagnosed in service.

The Board has advanced this appeal on the docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

In this decision the Board is granting the claim for service 
connection for concussion syndrome manifested by headaches on 
the basis of CUE in the initial May 1996 decision denying 
this claim.  Since, however, it is unclear whether the 
Veteran has additional residuals of the concussion syndrome 
that also should be service connected, in particular 
blackouts and dizziness, the Board is remanding this 
component of his claim to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
consideration.


FINDING OF FACT

The RO's May 1996 decision denying service connection for 
headaches was not adequately supported by the evidence then 
of record and undebatably erroneous and fatally flawed.  The 
RO incorrectly applied statutory or regulatory provisions 
extant at that time, such that the outcome of the claim would 
have been manifestly different but for the error.


CONCLUSION OF LAW

The RO committed CUE in the May 1996 decision denying service 
connection for headaches as a residual of concussion 
syndrome.  38 C.F.R. § 3.105(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) eliminated 
the requirement of submitting a well-grounded claim, enhanced 
VA's duty to assist a claimant in developing facts pertinent 
to a claim, and expanded VA's duty to notify a claimant of 
the type of information and evidence required to support a 
claim, including insofar as apprising the claimant of the 
evidence he is responsible for providing versus the evidence 
VA will obtain for him.  The VCAA is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009), and the implementing regulations are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).



The VCAA does not apply to CUE claims, however, irrespective 
of whether the Board or the RO issued the decision in 
question.  See Parker v. Principi, 15 Vet. App. 407 (2002); 
Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001).

Further, insofar as the Veteran's petition to reopen his 
claim for service connection for concussion syndrome 
manifested by headaches is concerned, since the Board 
is reversing the RO's May 1996 denial of this claim on the 
basis of CUE, he need not submit new and material evidence to 
reopen this claim.  38 C.F.R. § 3.105(a).  Moreover, there is 
no resulting need to discuss whether there has been 
compliance with the notice-and-duty-to-assist provisions of 
the VCAA, even if it applied, including insofar as apprising 
him of the specific reasons for the prior denial of 
this claim so he would have the opportunity to respond by 
submitting additional evidence to meet this deficiency.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006); VA Gen. Couns. 
Mem., para. 2, 3 (June 14, 2006).  The net effect of 
overturning the RO's May 1996 decision is that he is 
receiving the requested benefit, service connection for his 
concussion syndrome and residual headaches.  So even assuming 
for the sake of argument that he has not received the type of 
notice contemplated by the VCAA - again, even if it applied, 
this is ultimately inconsequential and, therefore, at most 
nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  
See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(indicating the Veteran, as the pleading party, has the 
burden of showing why a VCAA notice error was prejudicial, 
i.e., outcome determinative).

II.  Whether the RO's May 1996 Rating Decision Contains CUE

As the Veteran did not appeal the RO's May 1996 rating 
decision initially considering and denying his claim for 
service connection for headaches, that decision is final and 
binding on him based on the evidence then of record.  
38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103.  Consequently, that decision only 
may be revised through collateral attack by showing it 
involved CUE, in turn negating the need to submit new and 
material evidence to reopen this claim before readjudicating 
it on the underlying merits.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.104(a), 3.105(a), 3.156(a); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).

Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of a duly 
constituted rating agency . . . shall be final and binding . 
. . based on evidence on file at the time and shall not be 
subject to revision on the same factual basis."  See also 38 
U.S.C.A. § 5108.  An exception to this rule is when VA has 
made a CUE in its decision pursuant to 38 C.F.R. § 3.105(a).  
See also 38 U.S.C.A. §§ 210(c), 7103.

According to 38 C.F.R. § 3.105(a), where evidence establishes 
such error (CUE), the prior decision will be reversed or 
amended.  And for the purpose of authorizing benefits, the 
rating or other adjudicative decision which constitutes a 
reversal of a prior decision on the grounds of CUE has the 
same effect as if the corrected decision had been made on the 
date of the reversed decision.

To establish a valid CUE claim, a Veteran must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310 (1992).

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  "' [C]lear and 
unmistakable error' requires that error, otherwise 
prejudicial, . . . must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).

Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313-4.  "It must always be remembered that CUE is a very 
specific and rare kind of 'error. '" Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).



The Court has established a three-prong test defining CUE.  
The three prongs are:  (1) either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the adjudication 
in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 
(1994); Russell, 3 Vet. App. at 314.

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  See Luallen v. Brown, 8 Vet. App. 92, 
96 (1995).  The alleged error must be of fact or of law, and 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  Fugo, 6 Vet. 
App. at 43-44.

The Court also held in Fugo that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence could never rise to the stringent definition of 
clear and unmistakable error.  Fugo, 6 Vet. App. at 44.  
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, nonspecific claim of error cannot constitute a valid 
claim of clear and unmistakable error.  Id.

Additionally, the Court has held that VA's breach of its 
general duty to assist cannot form the basis of a CUE claim.  
Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).



Turning now to the May 1996 rating decision in question.  In 
that initial decision, the RO denied the Veteran's claim for 
service connection for headaches on the premise that the 
evidence showed he had experienced headaches prior to service 
(so had pre-existing disability), and because there was no 
objective evidence of a worsening of this pre-existing 
condition while he was in service to establish 
service connection by way of aggravation.

In their August 2009 hearing testimony, however, the Veteran 
and his nephew argue that the RO's conclusion that the 
Veteran had a pre-existing headache disability and, 
therefore, needed to show a worsening of this condition while 
in service to establish aggravation and warrant service 
connection, was tantamount to CUE because the evidence of 
record at the time of that May 1996 decision did not show or 
give any sort of indication whatsoever of a pre-existing 
headache disability.  Rather, they contend, he did not begin 
experiencing headaches until falling and injuring himself in 
service, resulting in a diagnosis of concussion syndrome 
clearly documented in his service treatment records (STRs).  
So they allege that to have concluded otherwise, the RO 
committed CUE by failing to presume he was in sound physical 
and mental condition upon entering service.  The Board 
agrees.

Even at the time of that May 1996 decision, there was a 
statutory and regulatory presumption of soundness when 
entering service - except for disorders noted during the 
enlistment examination.  That is, every Veteran was 
mandatorily assumed ("shall be") to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects noted at the time of the examination, 
acceptance and enrollment, or where clear and unmistakable 
evidence demonstrated that a disease or injury existed before 
acceptance and enrollment and was not aggravated by service.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1995).  
And in this particular instance, there was no such evidence.



The Board sees that the report of the Veteran's August 1973 
military enlistment examination is completely unremarkable 
for any mention of headaches, either by history or in the way 
of a relevant subjective complaint or objective clinical 
finding such as a diagnosis.  Indeed, it was indicated he had 
a "neg Hx" (negative history) for any pertinent defect, and 
he was accepted into the military without any reservation or 
qualification.  So absent any evidence to the contrary, much 
less the required clear and unmistakable evidence, he was 
entitled to the presumption of soundness when entering 
service.  And the RO's contrary finding that his headaches 
had pre-dated his military service was not adequately 
supported by the evidence then of record and was undebatably 
erroneous.  The RO apparently mistakenly concluded the 
headaches had pre-existed his military service solely because 
he only had served for a relatively short time, from August 
to October 1973.  But there was no provision in the 
applicable statute or regulation, including in 38 C.F.R. 
§ 3.304(b)(1), (b)(2) and (b)(3), permitting the RO to make 
this unsubstantiated conclusion, especially, again, without 
any supporting medical evidence.

Moreover, the Board sees that the Veteran's service treatment 
records document that he was seen during service for 
complaints of headaches in September 1973.  And although it 
initially was suspected that his headaches were possibly due 
to sinusitis since they started at the front, went around 
both sides to his occipital area and moved to the back of his 
head, it was later determined they instead were due to trauma 
he had sustained six days earlier.  He reportedly had 
experienced the headaches since the day following that 
trauma, so for five days, with associated dizziness, nausea 
and vomiting.  The diagnosis was mild concussion syndrome, 
and pain medication (Darvon) was prescribed since regular 
aspirin (ASA) only had provided partial relief.  He also was 
seen again the next day after his severe headaches, now 6 
days in duration, were unrelieved by the usual measures.  It 
was further indicated that his blood pressure (BP) and 
physical examination were within normal limits (WNL), and 
that he had been unable to perform his duties.  He had been 
on a limited duty profile since the day prior, when initially 
complaining of the headaches.  


His headaches had continued unabated even since the 
prescription of Darvon, and after taking two on the morning 
of his return to the clinic he had experienced nausea and 
anorexia.  After physical reexamination again was within 
normal limits (WNL), and his fundi were benign, the diagnosis 
was headaches.  He was referred for a neurological 
consultation.  There is no indication, however, of whether he 
actually had that referral because there are no records of 
it.  And, as indicated, his military service ended a 
relatively short time later in October 1973.

In denying the claim in May 1996, the RO did not cite to or 
otherwise indicate the existence of any medical or other 
probative evidence - including dated since service, showing 
or even suggesting the Veteran had experienced headaches 
prior to the trauma mentioned in service.  So the RO 
incorrectly applied the applicable statutory or regulatory 
provisions extant at that time, such that the outcome of the 
claim would have been manifestly different but for the error.  
Hence, that May 1996 decision denying the Veteran's claim for 
service connection for headaches contains CUE.  Russell, 3 
Vet. App. at 313-14.  


ORDER

The RO's May 1996 decision denying the Veteran's claim for 
service connection for a condition (concussion syndrome) 
manifested by headaches is reversed on the basis of CUE.


REMAND

The Veteran also believes he is entitled to service 
connection for additional residuals of the concussion 
syndrome - specifically, blackouts and dizziness.

A December 2006 letter from a private physician, K.W., M.D., 
confirms the Veteran still suffers from concussion syndrome.  
But this doctor did not specify the symptoms associated with 
this condition, including especially in terms of whether the 
Veteran experiences the claimed blackouts and dizziness.

As already explained, the Veteran's service treatment records 
indicate he complained not only of headaches following the 
trauma in service, but also of associated dizziness, nausea 
and vomiting.  He also, however, has a history of 
uncontrolled diabetes and hypertension, and the records of 
his evaluation and treatment for these other conditions 
indicate he has experienced the same or similar symptoms as a 
consequence.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (VA adjudicators must be able to distinguish, by 
competent medical evidence, the extent of symptoms that is 
due to service-related causes, i.e., service-connected 
disability, from that which is not).

So the Veteran needs to be examined for a medical nexus 
opinion concerning the etiology of his current blackouts and 
dizziness, including especially in terms of whether they, 
too, are a residual of his concussion syndrome or instead the 
result of conditions unrelated to his military service - 
namely, his uncontrolled diabetes and hypertension.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
examination to assess the nature and 
etiology of his blackouts and dizziness.  
To facilitate making this important 
determination, have the designated 
examiner review the claims file, including 
a complete copy of this remand, for the 
pertinent medical and other history.  The 
examiner is asked to provide an opinion 
indicating whether it is at least 
as likely as not (meaning 50 percent or 
more probable) that any current blackouts 
and dizziness are related to the Veteran's 
military service - particularly to the 
concussion syndrome diagnosed during 
service in September 1973 and more 
recently in the December 2006 statement 
from Dr. K.W. or, instead, more likely the 
result of other unrelated factors - 
namely, the Veteran's history of 
uncontrolled diabetes and hypertension.  
Also comment on the extent his headaches 
may be attributable to these other 
conditions.

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

When notifying the Veteran of his 
scheduled VA examination, advise him that 
his failure to report for this 
examination, without good cause, may have 
detrimental consequences on his pending 
claim for service connection.  See 38 
C.F.R. § 3.655. 

2.  Then readjudicate the claim for 
service connection for blackouts and 
dizziness, as residuals of the 
concussion syndrome, in light of the 
additional evidence.  If this claim is not 
granted to the Veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case (SSOC) 
and give them time to respond to it before 
returning the file to the Board for 
further appellate consideration of this 
remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


